Exhibit 10.2
(ADITYA BIRLA LOGO) [g17650g1765000.gif]
Novelis – Long-Term Incentive Plan (LTIP) – FY 2009 – FY 2012
Key features of the Scheme:

  1.   Title and Administration: The Plan shall be referred to as the Novelis
Long-Term Incentive Plan FY 2009 – FY 2012 and is effective June 19, 2008. This
Plan shall be administered by the Compensation Committee (the “Committee”) of
the Board of Directors of Novelis Inc. provided that the full Board may act at
any time as the Committee. The Committee shall have the full power and
discretion to administer, construe, and apply the provisions of the Plan and any
award. This Plan may be amended or terminated at any time by action of the
Committee; provided that no amendment or termination may in any manner adversely
affect any outstanding awards granted under the Plan without the consent of the
employees holding such awards.     2.   Performance Period: For this scheme, the
performance period will be FY 2009, FY 2010, FY 2011 and FY 2012. The exact
period of assessment will be April 1, 2008 to March 31, 2012.     3.   Coverage:
The coverage of this scheme will be Grade 38 and above. As of now, this means
that approximately 173 Managers are entitled for coverage under this Plan. High
potential and critical resource employees at Grade 37 and below will participate
on an exception basis.     4.   Pay Opportunity: The target pay opportunity for
Grades 38 and above will be as follows

              Long-Term Incentive Opportunity in Grade   US$
38
  $ 22,000  
39
  $ 31,000  
40
  $ 44,000  
41
  $ 61,000  
42
  $ 83,000  
43
  $ 108,000  
44
  $ 129,000  
45
  $ 171,000  
46
  $ 245,000  
47
  $ 355,000  
48
  $ 500,000  
President and COO
  $ 2,231,000  

 



--------------------------------------------------------------------------------



 



    While this will be the target pay opportunity by grade, individual amounts
may vary, depending on performance, potential and criticality of role, within
the overall budget

  5.   Pay Design Summary :

  a.   A work team, with representation from Hindaclo HR, Novelis HR and Group
HR was constituted to put together a work design for LTIP FY2009-12.     b.  
The work team has proposed a design that is based on the price movement of
shares of Hindalco Industries Limited (“Hindalco”).     c.   The pay opportunity
will be in the form of Stock Appreciation Rights (SAR’s) with the value of one
SAR equivalent to one Hindalco share.     d.   The SARs would vest 25% each year
for 4 years, subject to performance criteria being fulfilled.     e.   The
performance criterion for vesting is actual vs. target performance of Operating
EBITDA for Overall Novelis as approved each year.     f.   The threshold would
be 75% performance of target each year, at which point 75% of SARs due that
year, would vest – there would be straight line vesting up to 100%.     g.  
Vested SARs could be exercised at any time during the seven-year life of the
plan by the employee.     h.   The value of the SARs is dependent on the share
price of Hindalco at the time of exercise     i.   Upon exercise, all payments
shall be made in cash (less applicable tax and other withholdings).     j.  
Cash payouts will be restricted to a maximum of 2.5 times target if exercised
within one year of vesting.     k.   Cash payouts will be restricted to a
maximum of 3 times target if exercised after the first year.

  6.   Measures to be used for vesting of SAR’s as part of the LTIP: For FY 2009
– FY 2012, the SAR’s will vest subject to the actual versus target Operating
EBITDA threshold being met. Operating EBIDTA is defined as follows :

  a.   Net Revenues – COGS without depreciation – S&AE – R&D + Realized G/L on
Derivatives. A manual documenting how to calculate EBITDA and various
adjustments to be made to the measure will be created and agreed upon with
Novelis and Hindalco executive management. A Committee comprised of the Novelis
President, the Novelis CFO and the Hindalco CFO will consider any situations not
addressed in the manual, such as major acquisitions, divestitures and
restructuring and will recommend any adjustments to the Vice Chairman Novelis
for approval or further consideration by the appropriate authority.

 



--------------------------------------------------------------------------------



 



  7.   Example of Computation of number of SAR’s for the purpose of Grant: The
computation of SAR’s will be as explained in the following example.

  a.   Target Dollar Opportunity / (Black-Scholes Value [Indian Equivalent] x
current Hindalco share price) = # of Stock Appreciation Rights (SARs)     b.  
Example:

  i.   Participant is a Grade 44     ii.   Target Opportunity is $129,000    
iii.   Assume Black Scholes value is 60%     iv.   Assume Hindalco share price
on grant date is 200 Rupees and converts to $5.00 per share (assumes exchange
rate of US$1=INR40)     v.   $129,000 / (60% x $5.00) = 43,000 SARs priced at
200 Rupees each     vi.   Subject to vesting rules and cap on payout–
participant is entitled to the gain in the market value of Hindalco shares with
each SAR representing the opportunity on one Hindalco share

  8.   Participation recommendations: For the LTIP FY 2009 – 2012, 157
participants in grades 38 and above have been recommended for a total target
opportunity of $11,825,000. Additionally, 47 participants below grade 38 have
been recommended for a total target opportunity of $505,000 or less than 5% of
the total target opportunity for grades 38 and above.     9.   Other aspects of
the plan:

  a.   Valuation: The Black Scholes method of valuation will be used. This
valuation will be used as an input to arrive at the number of SARs to be granted
to employees.     b.   Date of Grant : The SARs are proposed to be granted on
the date of approval from the Board i.e. June 19,2008.     c.   An individual
will be entitled to participate in the LTIP for FY 2009 – FY 2012 if actively
employed no later than June 1, 2008. Employees hired during FY 2009, are
proposed to be treated in the following manner :

  i.   For those who join between June — September, target opportunity to be 90%
of the target amount for the Grade     ii.   For those who join between October
— December, target opportunity to be 75% of the target amount for the Grade    
iii.   For those who join between January — March, target opportunity to be 50%
of the target amount for the Grade

  d.   It is not proposed to revise the LTIP Opportunity for existing employees
in the event of a grade change during the year, except in case of employees who
had not been covered under the plan earlier and then move to a role that is
Grade 38 or above during the course of the year.

 



--------------------------------------------------------------------------------



 



  e.   In the event of separation on account of resignation initiated by the
employee, any unvested SAR’s will lapse and vested SAR’s have to be exercised
within 90 days.     f.   In the event of retirement, more than one grant from
grant date, SAR’s will continue to vest and must be exercised no later than the
3rd anniversary following retirement.     g.   In the event of death or
disability, there will be immediate vesting of all SAR’s with one year to
exercise.     h.   Upon change in control being triggered, there would be
immediate vesting and cashout of all SAR’s.     i.   The Committee shall make
such adjustments in (a) the number of SAR’s covered by outstanding awards
granted hereunder, and (b) prices per SAR applicable to outstanding SARs, as the
Committee determines to be equitable in order to prevent dilution or enlargement
of the rights of employees that otherwise would result from any stock dividend,
stock split, rights issue, combination or exchange of shares, reorganization,
partial or complete liquidation or other distribution of assets (other than a
normal cash dividend), recapitalization or other change in the capital structure
of Novelis, or other corporate transaction or event having an effect similar to
any of the foregoing.

 